Title: From Benjamin Franklin to Thomas Cushing, 3 September 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Sept. 3. 1774
It is a long time since I have been favoured by a Line from you. I suppose you thought me on my Return to America, and that your Letters would probably not reach me here. But I have been advised by our Friends to stay till the Result of your Congress should arrive. The Coolness, Temper, and Firmness of the American Proceedings; the Unanimity of all the Colonies, in the same Sentiments of their Rights, and of the Injustice offered to Boston; and the Patience with which those Injuries are at present borne, without the least Appearance of Submission; have a good deal surprized and disappointed our Enemies, and the Tone of publick Conversation, which has been violently against us, begins evidently to turn; so that I make no doubt that before the Meeting of Parliament it will be as general in our favour. All who know well the State of Things here, agree, that if the Non Consumption Agreement should become general, and be firmly adhered to, this Ministry must be ruined, and our Friends succeed them, from whom we may hope a great Constitutional Charter to be confirm’d by King Lords and Commons, whereby our Liberties shall be recogniz’d and establish’d, as the only sure Foundation of that Union so necessary for our Common Welfare. You will see a stronger Opposition in our Favour at the next Meeting of Parliament than appear’d in the last. But, as I have said in former Letters, we should depend chiefly upon our selves. The Uncertainty of safe Conveyance prevents my being more particular, or adding more at present than that I am, with the sincerest Esteem and Respect, Sir, Your most obedient humble Servant
B Franklin
Honble. Thos Cushing Esqr
 
  Endorsed: Benja Franklin Esqr, London  Sept. 3. 1774
